DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Pending: 1, 2, 4-10 and 12-14.
Withdrawn: 9, 10 and 12-14.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1, 2 and 4-8, in the reply filed on 4/4/22 is acknowledged.  The traversal is on the ground(s) that the process can be no longer practiced by a materially different appartus.  This is not found persuasive because the method doesn’t define a processor configured to: illuminate the light source to inform a user of the location of liquid to be dispensed from the outlet; determine-movement of the container based on an output signal from the proximity sensor.
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant's arguments regarding claim 8 have been fully considered but they are not persuasive.
Applicant’s argument that Denise discloses a stationary and fixed light source has been considered and found to be unpersuasive.  Absent further defined structure of an actuating member, bracket 1210 meets the claim limitation by enabling the light source to be oriented at different angles as disclosed in Denise and discussed in the rejection of claim 8, below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (8109301) in view of Enga et al. (10568467).
Regarding claims 1 and 2, the Denise reference discloses a liquid dispenser (e.g., see Fig. 1), comprising: an outlet (120) for dispensing liquid into a container; a proximity sensor (510; col. 6, line 23 - col. 7, line 22; Fig. 5) configured to detect the container when the container is disposed proximate to the outlet (col. 20, lines 25-37); a light source (520, 750) configured to emit a beam of light (770; Fig. 7) to identify a location of liquid to be dispensed from the outlet; a pump (inherent); a processor (560) configured to: determine whether the container is disposed proximate to the outlet based on an output signal from the proximity sensor (see col. 8, line 51 - col. 9, line 3); and illuminate the light source (750) to inform a user of the location of liquid to be dispensed from the housing (see col. 9, lines 3 - 13).  
Denise doesn’t explicitly disclose the processor being configured to automatically deactivate the pump based on the output signal from the proximity sensor.
	The Enga et al. reference discloses another liquid dispenser (10) having a pump (26).  The dispenser may have one or more remote proximity sensors for detecting an object (i.e., user’s hands; can also be a container) in proximity to the outlet (12) and automatically activates pump (26) for as long as the object is detected and deactivating the pump (26) when the object is no longer detected (see col. 4, lines 28-36). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Denise device to automatically deactivate the pump based on a proximity sensor output signal (if not already) as, for example, taught by the Enga et al. reference in order to control dispensing by activating or deactivating the pump when an object is detected or undetected by a proximity sensor.

Regarding claim 8, wherein the Denise light source (750) is mounted on an actuating member to alter a location of the beam of light (770). See Figures 12-14 and column 16, line 16 - column 17, line 10.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753